 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DARREN HEYMAN,                                         Case No.: 2:15-cv-01228-APG-GWF

 4          Plaintiff                                 Order Overruling Plaintiff’s Objections to
                                                         Magistrate Judge’s Order Denying
 5 v.                                                  Plaintiff’s Motion to Disqualify Counsel

 6 STATE OF NEVADA EX REL. BOARD OF                                [ECF Nos. 202, 216]
   REGENTS OF THE NEVADA SYSTEM OF
 7 HIGHER EDUCATION ON BEHALF OF
   UNIVERSITY OF NEVADA, LAS VEGAS,
 8 et al.,

 9          Defendants

10         On October 2, 2017, Magistrate Judge Foley denied plaintiff Darren Heyman’s motion to

11 disqualify defendant Rhonda Montgomery’s counsel, Craig Anderson. ECF Nos. 202, 204.

12 Heyman moved to disqualify Anderson because Heyman had previously consulted with other

13 members of Anderson’s law firm about potentially representing Heyman in this case and because

14 Anderson did not obtain informed consent from Montgomery before accepting compensation for

15 his services. ECF No. 172. Heyman objects to Judge Foley’s ruling, arguing that Judge Foley

16 (1) erroneously found that Heyman had not shown that a conflict of interest existed;

17 (2) erroneously found that Montgomery’s counsel and his firm had taken reasonable measures to

18 avoided exposure to potentially disqualifying information; and (3) did not provide adequate

19 rationale for determining that Anderson had not accepted compensation without obtaining

20 informed consent. ECF No. 216.

21         A magistrate judge’s ruling on a pretrial matter such as motion to disqualify is “not

22 subject to de novo determination.” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241

23 (9th Cir. 1991) (quoting Merrit v. Int’l Bhd. of Boilermakers, 649 F.2d 1013, 1017 (5th Cir.
 1 1981)). I reconsider the matter only if it “has been shown [that] the magistrate judge’s order is

 2 clearly erroneous or is contrary to law.” Local Rule IB 3-1(a); FRCP 72(a); 28 U.S.C.A. §

 3 636(b)(1).

 4         I have reviewed Judge Foley’s ruling, Heyman’s objection, and the underlying papers.

 5 While I recognize that the circumstances surrounding the appointment of Montgomery’s counsel

 6 warranted concern on Heyman’s part, Judge Foley reasonably concluded that disqualification was

 7 not required. His order is not clearly erroneous or contrary to law. Therefore, Magistrate Judge

 8 Foley’s ruling (ECF No. 202) is affirmed in its entirety, and Heyman’s objection (ECF No. 216)

 9 is overruled.

10         DATED this 22nd day of January, 2019.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                    2
